Title: To John Adams from Timothy Pickering, 26 July 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State July 26. 1798.

I have the honor to inclose 15 blanks, permissions to collectors to clear out flags of truce carrying French people from the United States, to which I request your signature, & that you will cause them to be returned to me. A second packet forwarded yesterday contained the residue of the commissions for the Commissioners of the Land Tax.
I am with great respect / sir, your most obt. servt.

Timothy Pickering